 1   Isaac D. Zorea
     Law Office of Isaac Derek Zorea
 2
     P.O. Box 210434
 3   Anchorage, AK 99521
     (907) 644-2802
 4   (800) 536-1071 facsimile
 5
 6
 7                      IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA
 8
 9
     COLIN GRAHAM MEGLITSCH,                     )
10                                               )
                   Plaintiff,                    )   Case No. 3:20-cv-00190-JWS
11                                               )
12                                               )
     SOUTHCENTRAL FOUNDATION,                    )
13                                               )
                   Defendant.                    )
14                                               )
15
16
               SCHEDULING AND PLANNING CONFERENCE REPORT
17
18   I.     Meeting.

19          In accordance with Rules 16(a) and 26(f), Federal Rules of Civil Procedure,

20   and with Local Civil Rules 16.1 and 26.1(b), the parties conferred on October 26,
21
     2020; the following persons participated:
22
            Isaac Derel Zorea, Attorney for Plaintiff Colin Graham Meglitsch.
23
            Danielle M. Ryman, for Defendant Southcentral Foundation.
24
25   The parties recommend the following:

26
27
     Meglitsch v. Southcentral Foundation:
28   Joint Scheduling and Planning Conference Report                               Page -1-


     Case 3:20-cv-00190-JWS Document 9 Filed 10/28/20 Page 1 of 9
 1   II.    Discovery Plan.
 2
            A.      Timing, Form and Disclosure Requirements. Please refer to Rule
 3
     26(f)(3)(A), Federal Rules of Civil Procedure. Are there changes that the parties are
 4
     proposing to that rule for this case under Rule 26(a)?
 5
 6                  Yes   No X

 7          B.      Initial Disclosures / Preliminary Witness Lists.
 8
                    1.     The information required by Rule 26(a)(1), Federal Rules of
 9
                           Civil Procedure:
10
                           G       Has been exchanged by the parties.
11
12                         O       Will be exchanged by the parties on or before:

13                                 November 23, 2020.
14                  2.     Preliminary witness lists:
15
                           G       Have been exchanged by the parties.
16
                           O       Will be exchanged by the parties on or before January
17
18                                 25, 2021.

19                  3.     Disclosure Statement. The disclosure requirements of Rule 7.1,

20                         Federal Rules of Civil Procedure:
21
                           O       Have been complied with.
22
                           G       Compliance will be accomplished on or before [date].
23
                           G       Rule 7.1 is not applicable.
24
25
26
27
     Meglitsch v. Southcentral Foundation:
28   Joint Scheduling and Planning Conference Report                                Page -2-


     Case 3:20-cv-00190-JWS Document 9 Filed 10/28/20 Page 2 of 9
 1         C.     Subjects and Timing of Discovery. See Rule 26(f)(3)(B), Federal
 2
                  Rules of Civil Procedure.
 3
                  1.     List the subjects on which discovery may be needed:
 4
                  2.     Should discovery be conducted in phases or limited to or
 5
 6                       focused on particular issues? G Yes O No.

 7                3.     Absent good cause, the proposed date for completion of all
 8                       discovery should be no later than twelve months from the date
 9
                         of this report.
10
                  4.     Final Discovery Witness List. A final discovery witness list
11
12                       disclosing all lay witnesses whom a party may wish to call at

13                       trial shall be served and filed on April 26, 2021.
14                5.     Close of Fact Discovery. Fact discovery will be completed on
15
                         or before September 27, 2021.
16
                  6.     Expert Discovery. See Rule 26(a)(2), Federal Rules of Civil
17
18                       Procedure.

19                       (a)     Expert witnesses shall be identified by each party on or

20                               before June 21, 2021, and each party may identify
21
                                 responsive supplemental expert witnesses within 14 days
22
                                 thereafter.
23
                         (b)     Expert disclosures (reports) required by Rule 26(a)(2)
24
25                               will be disclosed:

26                               (i)       By all parties on or before [date]; or
27
     Meglitsch v. Southcentral Foundation:
28   Joint Scheduling and Planning Conference Report                                Page -3-


     Case 3:20-cv-00190-JWS Document 9 Filed 10/28/20 Page 3 of 9
 1                                        By plaintiff(s) on or before July 6, 2021, and by
 2
                                          defendant(s) on or before July 12, 2021;
 3
                                (ii)      Rebuttal reports on or before 30 days from the
 4
                                          service of the report being rebutted.
 5
 6                       (c)    Expert witness discovery (include depositions) shall be

 7                              completed by: September 20, 2021 [see paragraph C.3
 8                              above].
 9
           D.     Preserving Discovery and Electronically Stored Information (ESI)
10
                  1.     Are there issues about the disclosure, discovery, or preservation
11
12                       of ESI, including the form or format in which it should be

13                       produced? See Rule 26(f)(3)(C), Federal Rules of Civil
14                       Procedure.
15
                         Yes G No O
16
                  2.     Please state how ESI should be produced:
17
18                       Electronically stored information, if any, will be produced in

19                       hard copy or will be electronically imaged for production.

20                3.     Are there issues with preserving non-ESI discovery?
21
                         Yes G No O
22
           E.     Claims of Privilege or Protection of Attorney Work Product See
23
                  Rule 26(f)(3)(D), Federal Rules of Civil Procedure.
24
25                O      There is no indication that this will be an issue.

26                G       The parties have entered into a confidentiality agreement.
27
     Meglitsch v. Southcentral Foundation:
28   Joint Scheduling and Planning Conference Report                                 Page -4-


     Case 3:20-cv-00190-JWS Document 9 Filed 10/28/20 Page 4 of 9
 1                G       The parties will file their proposed confidentiality agreement
 2
                         on or before: [date].
 3
           F.     Limitations on Discovery. See Rule 26(f)(3)(E), Federal Rules of
 4
                  Civil Procedure.
 5
 6                1.     O   The limitations contained in Rules 26(b), 30, and 33,

 7                       Federal Rules of Civil Procedure, and in Local Civil Rules 30.1
 8                       and 36.1, will apply except as indicated below.
 9
                  2.     G   The maximum number of depositions by each party will not
10
                         exceed [number].
11
12                       (a) G Depositions will not exceed [number] hours as to any

13                              deponent.
14                       (b) G Depositions will not exceed [number] hours as to
15
                                non-party deponents.
16
                         (c) G Depositions will not exceed [number] hours as to party
17
18                              deponents.

19                3.     G The maximum number of interrogatories posed by each

20                       party will not exceed [number].
21
                  4.     G The maximum number of requests for admissions posed by
22
                         each party will not exceed [number].
23
                  5.     G Other limitations: [insert other limitations].
24
25
26
27
     Meglitsch v. Southcentral Foundation:
28   Joint Scheduling and Planning Conference Report                              Page -5-


     Case 3:20-cv-00190-JWS Document 9 Filed 10/28/20 Page 5 of 9
 1          G.    Supplementation of Disclosures and Discovery Responses. Please
 2
                  refer to Rule 26(e)(1) and (e)(2), Federal Rules of Civil Procedure. Do
 3
                  the parties request that the Court enter an order that is different from
 4
                  these rules (e.g. supplementation at 30-day intervals)?
 5
 6                     G Yes O No        [If yes, explain: ]

 7   III.   Pretrial Motions.
 8
            A.    Are there preliminary motions as to jurisdiction, venue,
 9
                  arbitration, and/or statutes of limitation that should be filed within
10
                  60 days?
11
12                Yes G No O [If yes, explain: ]

13          B.    Motions must be served and filed within the times specified in
14                applicable rules. Complete the following only if the parties are
15
                  proposing deadline(s) that are different from the applicable rules:
16
                  1.     Motions to amend pleadings or add parties will be filed not later
17
18                       than December 28, 2020. Thereafter, a party must seek leave of

19                       the Court to modify this deadline. See Rule 16(b)(3)(A) and (4),
20                       Federal Rules of Civil Procedure.
21
                  2.     Motions under the discovery rules will be filed not later than
22
                         November 22, 2021.
23
24                3.     Dispositive motions (including motions for summary judgment)

25                       will be filed not later than January 26, 2022.

26
27
     Meglitsch v. Southcentral Foundation:
28   Joint Scheduling and Planning Conference Report                                 Page -6-


     Case 3:20-cv-00190-JWS Document 9 Filed 10/28/20 Page 6 of 9
 1                  4.     Motions to exclude expert testimony shall be filed and served
 2
                           not later than November 22, 2021.
 3
     IV.   Trial.
 4
           A.       The case is expected to take 6 days to try.
 5
 6         B.       Has a jury trial been demanded? Yes G No O

 7         C.       Is the right to jury trial disputed? Yes G No O
 8
           D.       The parties G do / O do not request the scheduling of a trial date
 9
                    at this time.
10
                    1.     If a trial date is requested at this time, the parties' report shall
11
12                         include a minimum of three alternative dates for the start of the

13                         trial, at least two of which are 5 to 7 months from the close of
14                         all discovery.
15
                    2.     If a trial date is not established at this time, the court will call
16
                           upon the parties to certify that the case is ready for trial as
17
18                         provided in Local Civil Rule 40.1(b).

19   V.    Other Provisions.
20         A.       Court Conference. The parties G do / O do not request a conference
21
                    with the court before entry of a scheduling order.
22
           B.       Consent to Proceed before a Magistrate Judge.
23
24                  The parties G do / O do not consent to trial before a magistrate judge.

25
26
27
     Meglitsch v. Southcentral Foundation:
28   Joint Scheduling and Planning Conference Report                                     Page -7-


     Case 3:20-cv-00190-JWS Document 9 Filed 10/28/20 Page 7 of 9
 1         C.     Early Settlement / Alternative Dispute Resolution.
 2
                  1.      Do the parties request immediate assistance by way of a
 3
                          settlement conference or alternative dispute resolution?
 4
                          Yes G No O
 5
 6                2.      Do the parties wish to consider private mediation or a settlement

 7                        conference with a judicial officer of this court at a later date?
 8                        Yes G No O
 9
           D.     Related Cases. Are the parties aware of any related cases as defined
10
                  by Local Civil Rule 16.1(e)? Yes G No O
11
12   VI.   Report Form.

13         A.     Have the parties experienced a problem in using this form?
14                Yes G No O
15
           B.     Are there additional subjects that the parties would propose to add
16
                  to this form?
17
18                Yes G No O

19         DATED this 28th Day of October 2020.
20                                       LAW OFFICES OF ISAAC D. ZOREA
21
22                                       By: /s/ Isaac D. Zorea
                                                Isaac D. Zorea
23                                              P.O. Box 210434
                                                Anchorage, AK 99521
24
                                                Telephone: 907-830-1385
25                                              Facsimile: 800-536-1071
                                                Eyedz@gci.net
26                                       Attorney for Plaintiff Colin Meglitsch
27
     Meglitsch v. Southcentral Foundation:
28   Joint Scheduling and Planning Conference Report                                 Page -8-


     Case 3:20-cv-00190-JWS Document 9 Filed 10/28/20 Page 8 of 9
 1
 2
                                       PERKINS COIE LLP
 3
 4
                                       By: /s/ Danielle Ryman
 5
                                              Danielle Ryman
 6                                            PERKINS COIE LLP
                                              1029 West Third Avenue, Suite 300
 7                                            Anchorage, AK 99501-1981
                                              Telephone: (907) 279-8561
 8                                            Facsimile: (907) 276-3108
 9                                            DRyman@perkinscoie.com

10                                     Attorneys for Defendant
                                       Southcentral Foundation
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     Meglitsch v. Southcentral Foundation:
28   Joint Scheduling and Planning Conference Report                        Page -9-


     Case 3:20-cv-00190-JWS Document 9 Filed 10/28/20 Page 9 of 9
